Ingraham, J.
I concur with the presiding justice that Primrose, who was the engineer in the charge of the road, and who was to determine when the plaintiffs had performed their contract, was the engineer who was to give the certificate which was a condition precedent to the right of the plaintiff to recover; but I think there was no evidence to justify the court in finding that the certificate required by the contract had ever in fact been given. The contract plainly contemplated a certificate that the work that plaintiffs agreed to perform had been “completely finished in every respect and performed agreeably to the various stipulations and specifications in the agreement,” and that to entitle plaintiffs to recover they must show that such a certificate had been given by the engineer in charge of the railroad to defendant. That certificate was distinct from either the provisional estimate, or the final estimate as to the amount of work done. The estimate simply stated the amount of work done. The certificate that was required was that the work had been performed according to the contract. Ho such certificate was offered in evidence, and the only evidence that can be said to relate to it is the statement of the plaintiff “that at the time I saw Mr. Lee he stated that he had this certificate. The work had been finished more than twenty days.” What this certificate was to which the witness alluded does not appear. Lee denies having made any such statement, and the testimony of witnesses called by defendant make it clear that no certificate of Primrose had ever been given, and that, as matter of fact, the work had not been completed according to the contract. The finding of the jury that a certificate as required by the contract had been given would, I think, have been clearly against the weight of evidence. I think that upon all the evidence it appears that plaintiffs never complied-with their contract, either in doing the work that they had agreed to do, or obtaining the certificate of the engineer of the road that the work had been completely finished and performed agreeably to the stipulations and specifications in the agreement; and the obtaining of such a certificate was a condition precedent to the plaintiff’s right to recover. I also concur with the presiding justice that it was error to admit the paper, Exhibit H, in evidence, and that the judgment should be reversed.
Daniels, J., concurs.